Case 2:18-cv-03099-DRH-AKT Document 97 Filed 03/12/20 Page 1 of 3 PageID #: 2599


                          Via Electronic Case Filing Only



                                                                                      March 12, 2020




  Hon. A. Kathleen Tomlinson, USMJ
  United States District Court
  Eastern District of New York
  100 Federal Plaza
  Central Islip, New York 11722

   re D. W.M. et al. v. St. Mary School, et al.                                       2:18-cv-03099 (DRH- AKT)
      Diocesan Defendants Violation of Court Order/ES! Order
  Dear Judge Tomlinson:
  This application involves the Diocesan Defendants' search parameters
  for their production of electronically stored information (ESI) and other
  discovery materials which Plaintiffs contend does not comply with Civil
  Conference Minute Order; Discovery Status Conference (D.E. 91).
  Pursuant to the provisions of Local Rule 37-3 of the United States
  District Court for the Eastern District of New York, I certify under
  penalties of perjury that by teleconference, the undersigned and Victor
  John Yannacone, jr., Counsel for Plaintiff conferred with attorney
  Joseph Nador, Counsel for Defendants on March 3, 2020, from 134 7 to
  1607 hours EST and again on March 12, 2020 from 1508 to 1542 hours
  EDT in an effort to resolve the dispute in conformity with
  Fed. R. Civ. P. 37(a)(l).
  Production pursuant to D.E. 91, ,14
  Civil Conference Minute Order; Discovery Status Conference (D.E. 91),
  ,r 11(1) requires Counsel for Defendants Nador to provide information as
  to "what instructions was each one given with respect to searching for
  ESL" Defendants have not yet provided such information.

                                                       135 Pinelawn Road, Suite 250s, Melville NY 117 4 7

       TEL :   631.450 . 2515   I   FA x:   631 .223 .7377   I   wEs :   coryhmorris .com   I   EM A IL:   info@coryhmorris .com
Case 2:18-cv-03099-DRH-AKT Document 97 Filed 03/12/20 Page 2 of 3 PageID #: 2600
Case 2:18-cv-03099-DRH-AKT Document 97 Filed 03/12/20 Page 3 of 3 PageID #: 2601
